Citation Nr: 1723564	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  12-10 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for an upper respiratory disorder, to include as due to asbestos exposure. 

2. Entitlement to service connection for allergic rhinitis.

3. Entitlement to service connection for a skin disorder, to include blisters of the upper and lower extremities (hands and feet), and actinic keratosis. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Paul Bametzreider, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to January 1970, with additional service in the U.S. Navy Reserves. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.
 
The Veteran testified in January 2017 before the undersigned. A transcript of the hearing was created and is associated with the claims file. 

In November 2014 the Board denied entitlement to an initial compensable evaluation for bilateral hearing loss. The Veteran did not appeal that decision, and as such it is final and that issue is no longer within the jurisdiction of the Board. 38 U.S.C.A. § 7104 (West 2014). The Board remanded all other issues for evidentiary development. The case has now been returned to the Board for further appellate action. 

The issue of entitlement to an increased rating for bilateral hearing loss was raised at the March 2017 Board hearing, and the issue of entitlement to service connection for headaches was raised in a February 2017 private doctor's letter.  These issues, however, are not currently developed or certified for appellate review.  Accordingly, they are referred to the RO for appropriate consideration.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

The Board finds that additional development is required with regard to all issues on appeal. Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

In this regard, the August 2016 VA dermatological examination was limited in scope to the claimed condition of blisters of the hands hand feet. The issue before the Board was not limited to a skin disorder manifested by blisters.  Moreover, in a December 2016 statement the representative asserted that the claimed skin disorder included an actinic keratosis. As the August 2016 VA examination did not include consideration of all relevant skin disorders, remand is warranted for a comprehensive dermatological examination. 

With regard to the claimed respiratory conditions, the August 2016 examination failed to consider any etiological theory apart from asbestos exposure. The Veteran, however, has asserted that his respiratory problems may be due in part to inservice exposure to benzene. As such, remand is also warranted for a new VA respiratory examination to account for all etiological theories alleged by the Veteran. 

The Board acknowledges the February 2017 letter from a private medical doctor who opined that the Veteran's claimed conditions were related to in-service chemical exposure. Unfortunately, that opinion's reliance on the Veteran's alleged exposure to Agent Orange is not factually supported by the record. In this regard, while the USS PASSUMSIC (A0-107) docked in-port at An Thoi, Republic of Vietnam on June 28, 1971, that was after the appellant had left active duty. http://www.benefits.va.gov/compensation/claims-postservice-agent_orange.asp  No evidence suggests that the ship conducted inland water expeditions, or otherwise docked in Vietnam during the Veteran's active duty service. Hence, without additional evidence verifying the appellant's inservice exposure to herbicides, to include Agent Orange, the Veteran may not be presumed to have been so exposed. See 38 C.F.R. § 3.307 (a)(6)(iii) (2015); Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S.Ct. 1002 (2009).  

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding, pertinent VA treatment records, including all records from the Texas Valley Coastal Bend Health Care System since March 2016. All records received should be associated with the claims file. If the AOJ cannot locate these Federal records it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile. Then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim. The claimant must then be given an opportunity to respond.

2. Schedule the Veteran for a VA examination to determine the nature and etiology of ANY diagnosed respiratory disorder, to include rhinitis and sinusitis. All necessary tests should be conducted. The examiner must be provided access to all files in Virtual VA and VBMS, and the examiner must specify in the examination report that the Virtual VA and VBMS files have been reviewed.  For each and every diagnosed respiratory disorder, the examiner  must address whether it is at least as likely as not (50 percent probability or more) that the disorder was incurred in or is otherwise related to an event or injury during active-duty service, to include, BUT NOT LIMITED TO exposure to benzene or asbestos. 

A complete rationale must be provided for any opinion offered. If the question cannot be answered without resorting to pure speculation, please provide a complete explanation as to why that is so.

3. Schedule the Veteran for a VA examination to determine the nature and etiology of ANY diagnosed skin disorder. All necessary tests should be conducted. The examiner must be provided access to all files in Virtual VA and VBMS, and the examiner must specify in the examination report that the Virtual VA and VBMS files have been reviewed.  For each and every diagnosed skin disorder, the examiner must opine whether it is at least as likely as not (50 percent probability or more) that the disorder was incurred in or is otherwise related to an event or injury during active-duty service, to include BUT NOT LIMITED TO exposure to benzene.

A complete rationale must be provided for any opinion offered. If the question cannot be answered without resorting to pure speculation, please provide a complete explanation as to why that is so.

4. The AOJ must notify the Veteran that it is his responsibility to report for any scheduled examinations and to cooperate in the development of the claims. The consequences for failure to report for a VA examination without good cause may include denial of the claims. 38 C.F.R. §§ 3.158, 3.655 (2016). In the event that the Veteran does not report for any aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address. It should also be indicated whether any notice that was sent was returned as undeliverable.

5. The AOJ must ensure that all examination reports are in complete compliance with the directives of this remand. The AOJ must ensure that all examiners documented consideration of records that are part of Virtual VA and VBMS. If any examination report is deficient in any manner, the AOJ must implement corrective procedures at once.

6. After undertaking any other development deemed appropriate, readjudicate the issues on appeal. If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

